Opinion issued October 1, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00606-CV
                            ———————————
                       TOMMY L. PARKER, Appellant
                                        V.
 RON MCLAURIN, JESSE MENDEZ, AND VILSEN SALINAS, Appellees


                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-51822


                          MEMORANDUM OPINION

      Appellant, Tommy L. Parker, attempts to appeal from the local

administrative judge’s denial of appellant’s request to place his previously

dismissed case on the court’s trial docket. We dismiss the appeal.
      Appellant has been twice adjudicated as a vexatious litigant. Appellant

sought permission from the local administrative judge to have his previously

dismissed case placed on the court’s trial docket. The local administrative judge

denied appellant’s request for permission, and appellant filed a notice of appeal.

      “A decision of a local administrative judge denying a litigant permission to

file . . . litigation . . . is not grounds for appeal, except that the litigant may apply

for a writ of mandamus with the court of appeals not later than the 30th day after

the date of the decision.” TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(c) (West

Supp. 2012).1 In this case, appellant did not timely apply for a writ of mandamus

with this Court or file an appellate brief that the Court could construe as a petition

for writ of mandamus. Further, the Court is unable to consider appellant’s notice

of appeal as a petition for writ of mandamus because it does not meet the

requirements of Texas Rule of Appellate Procedure 52. See Sandoval v. First Nat’l

Bank, No. 13-10-00249-CV, 2010 WL 1804965, at *1 (Tex. App.—Corpus Christi

May 4, 2010, no pet.); see also TEX. R. APP. P. 52. Therefore, because appellant

may not appeal the local administrative judge’s order and did not apply for a writ

of mandamus within 30 days of the local administrative judge’s decision, the Court

1
      We determine this case under former section 11.102(c) of the Texas Civil Practice
      and Remedies Code because this action was filed prior to September 1, 2013, the
      effective date of the amended statute. See Act of June 29, 2011, 82nd Leg., 1st
      C.S., ch. 3, § 9.03, sec. 11.102, 2011 Tex. Gen. Laws 5206, 5247-48, amended by
      Act of May 25, 2013, 83d Leg., R.S., ch. 1224, § 5, sec. 11.102, 2013 Tex. Sess.
      Law Serv. 3080, 3081-82 (West).
                                           2
is without jurisdiction over this case. See Ruston v. State, No. 05-13-00152-CV,

2013 WL 3943124, at *1 (Tex. App.—Dallas July 31, 2013, pet. filed); Reeves v.

State, No. 05-12-01142-CV, 2013 WL 1249713, at *1 (Tex. App.—Dallas Feb. 13,

2013, no pet.).

      After being notified that this appeal was subject to dismissal for want of

jurisdiction, appellant did not adequately respond. See TEX. R. APP. P. 42.3(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); 43.2(f).

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                         3